                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY POE,                                       )
         Movant,                                   )
vs.                                                )   No. 3:17-CV-2339-N-BH
                                                   )   No. 3:15-CR-170-N (3)
                                                   )
UNITED STATES OF AMERICA,                          )
          Respondent.                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the request for an extension to file a notice of appeal and request to proceed

in forma pauperis on appeal are both DENIED.

       SIGNED this 4th day of March, 2020.




                                                       UNITED STATES DISTRICT JUDGE
